         Case 3:19-cv-00547-JWD-EWD               Document 1       08/20/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA

CEDRIC POLK                  :                        CIVIL ACTION NO: _______________
                             :
VERSUS                       :
                             :
CITY OF BAKER AND            :                        JUDGE ___________________________
DETECTIVE BRYAN HOLIDAY,     :
INDIVIDUALLY AND IN HIS      :                        MAGISTRATE JUDGE _____________
OFFICIAL CAPACITY AS AN      :
OFFICER FOR THE BAKER POLICE :
DEPARTMENT                   :

                                    NOTICE OF REMOVAL

TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF LOUISIANA:

       Removing parties, the City of Baker and Detective Bryan Holiday, individually and in his
official capacity as an Officer for the Baker Police Department, and all presently unknown
defendants, through the undersigned counsel, respectfully show this Court:

                                                 1.

       Removing parties have been named as defendants in the above-entitled action, which has
been filed in the 19th Judicial District Court for the State of Louisiana, Parish of East Baton Rouge,
and assigned Docket Number 684977, Section 21/D.

                                                 2.

       The above-entitled action was commenced on July 2, 2019 against removing parties in the
19th Judicial District Court for the State of Louisiana, and is now pending therein.

                                                 3.

       On July 22, 2019, the City of Baker, through the Baker Police Department, and Detective
Bryan Holiday were served with a citation with a true copy of the pleading in the above-entitled
         Case 3:19-cv-00547-JWD-EWD               Document 1       08/20/19 Page 2 of 3



action by personal or domiciliary service, in the Parish of East Baton Rouge, State of Louisiana.

                                                 4.

       No proceedings have been had herein in the 19th Judicial District Court.

                                                 5.

       According to plaintiff’s petition, the above-entitled action is a civil suit for damages that
arises under 42 U.S.C. §1983 and the 4th Amendment of the United States Constitution. Plaintiff
alleges violations of his civil rights claiming un unreasonable search and seizure, wrongful
arrest/detention, and excessive force pursuant to the 5th and 14th Amendments rights and to be free
from cruel and unusual punishment pursuant to the 8th Amendment. Plaintiff asserts that Detective
Holiday’s actions and deliberate in actions violated his rights, in which a copy of the petition filed
herein and attached hereto as Exhibit 1.

                                                 6.

       This Court therefore has original jurisdiction of the above-entitled action pursuant to 28
U.S.C. §1331, and removal of the action to this Court is proper pursuant to 28 U.S.C. §1441(b).

                                                 7.
       Plaintiff is a citizen and resident of the State of Louisiana, and defendants are citizens and
residents of the State of Louisiana.
                                                 8.
       This notice is filed with this Court within 30 days after service on removing parties of the
citation and petition in the above-entitled action.

                                                 9.

       A copy of all process, pleadings, and orders served upon Defendants is filed with this notice.

                                                 10.

       Defendants will give written notice of the filing of this notice as required by 28 U.S.C.
         Case 3:19-cv-00547-JWD-EWD               Document 1       08/20/19 Page 3 of 3



§1446(d).


                                                 11.
       A copy of this notice will be filed with the clerk of the 19th Judicial District Court for the
State of Louisiana as required by 28 U.S.C. §1446(d).


       WHEREFORE, removing parties pray that the above-entitled action be removed from the
19th Judicial District Court for the State of Louisiana to this Court.

       Baton Rouge, Louisiana, this 20th day of August, 2019.


                                               /s/ J. Scott Thomas
                                               J. SCOTT THOMAS, #22635
                                               Counsel for Defendants
                                               700 North 10th Street, Suite 440
                                               Baton Rouge, Louisiana 70802
                                               Telephone: 225-332-7625
                                               Facsimile: 225-336-5277
                                               Email: sthomas@lma.org


                                          CERTIFICATE

       I hereby certify that a copy of the above and foregoing has this day been mailed, postage
prepaid, via United States mail, to all counsel of record.

       Baton Rouge, Louisiana, this 20th day of August, 2019.

                                         /s/ J. Scott Thomas
                                          J. Scott Thomas
